Citation Nr: 1410431	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-47 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for lumbosacral strain. 

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to an evaluation in excess of 10 percent for hypertension. 

4.  Entitlement to an evaluation in excess of 30 percent for hypertensive heart disease. 

5.  Entitlement to an evaluation in excess of 10 percent for contact dermatitis, wrist and back. 

6.  Entitlement to an evaluation in excess of 10 percent for onychomyocosis on his feet. 



REPRESENTATION

Appellant represented by:	Mrs. Kathy Lieberman, Attorney at law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1979 to September 1999.  

These matters come on appeal before the Board of Veteran's Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for a lumbar spine disorder and the increased rating claims for hypertension, hypertensive heart disease, and skin disabilities are addressed in the REMAND portion of the decision below are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO declined to reopen the Veteran's previously denied  claim for entitlement to service connection for lumbosacral strain because no new and material evidence was received that demonstrated a chronic lumbar spine disorder that was related to his period of service.  The Veteran was notified of this decision a month later, but he did not appeal.

2.  The additional evidence associated with the claims folder subsequent to the RO's July 2005 rating decision relates to an unestablished fact (a current diagnosed lumbar spine disorder and favorable medical nexus to his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 2005 RO rating decision which denied the Veteran's service connection claim for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the August 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

It is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable dispositions of Veteran's request to reopen his previously denied claim for lumbosacral strain, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.  

2.  Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for lumbar spine disorder.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for lumbosacral strain have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the Veteran originally filed his claim for service connection for lumbosacral strain shortly after his separation from service in September 1999, and the RO denied his claims in an August 2000 rating decision, because the evidence failed to demonstrate a current diagnosed lumbar spine disorder.  The Veteran's claim was reconsidered in a November 2001 rating decision, but the RO confirmed the denial of his claim based on the lack of a current diagnosed disorder.   The Veteran was notified of the denial of his claims, but he did not appeal within a year of that decision, and that decision is final.  38 C.F.R. § 20.1103.  In December 2004, the Veteran sought to reopen his previously denied claim, but in a July 2005 rating decision, the RO declined to reopened his previously denied claims based on lack of new and material evidence that demonstrated a current diagnosed lumbar spine disorder incurred in or otherwise related to his period of service.   The Veteran was notified of the denial of his claim a month later, and he did not appeal within a year of that decision.  The July 2005 rating decision is final.  38 C.F.R. § 20.1103.  

At the time of the July 2005 rating decision, the evidence of record included the Veteran's service treatment records, a March 2000 VA general medical examination report, a March 2000 lumbar spine x-ray report with negative findings, and VA and private treatment records, as well as the numerous statements from the Veteran.  

The additional evidence received since the July 2005 rating decision includes VA and private diagnostic evidence of lumbar scoliosis and degenerative disc disease as well as treatment records documenting complaints of low back pain.  The record also now contains the Veteran's testimony during a January 2010 Decision Review Officer (DRO) hearing, in which he reported initially injuring his low back during a 1984 motor vehicle accident.  In addition, the record now includes a February 2010 private medical statement from Dr. R.W.M., which suggests a positive medical nexus between the Veteran's current lumbar spondylosis and a 1984 in-service motor vehicle accident based on the Veteran's reported history.  As such, the additional lay and medical evidence received since the RO's July 2005 relate to unestablished facts and that are necessary to substantiate the claim.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claim for service connection of lumbosacral strain is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for lumbosacral strain is reopened. 


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disorder as well as entitlement to increased ratings for his service-connected hypertension, hypertensive heart disease, contact dermatitis, and onychomyocosis.  Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claims. 

Service Connection Claim 

The Veteran asserts that he injured his low back during his period of service and his current diagnosed lumbar spine disorder is related to his period of service.  A review of the Veteran's service treatment records shows three complaints of low back problems during his period of service, including treatment for lumbar muscle spasms in August 1999, just prior to his separation from service and after his July 1999 separation examination.  In addition, during the January 2010 DRO hearing, the Veteran testified that he first injured his low back during a 1984 motor vehicle accident, despite the lack of treatment for back problems at that time.  The report of a March 2000 general medical examination shows that the Veteran complained of intermittent low back pain for the last three to four years and clinical evaluation revealed findings of decreased range of motion.  A later March 2000 VA lumbar spine x-ray films showed no evidence of misalignment or abnormalities of the disc or joints.  

Subsequent VA and private treatment records show that the Veteran sustained low back injuries in three post-service motor vehicle accidents dated in March 2004, November 2005, and October 2007.  The record also contains Dr. M.'s February 2010 private medical statement in which he notes that his office had treated the Veteran for injuries sustained in the October 2007 motor vehicle accident, but he concluded that there was radiologic evidence of "pre-existing lumbar spondylosis, which, by history, resulted from motor vehicle trauma in 1984."  

A remand is needed to provide the Veteran with a VA examination to determine the nature and etiology of his claimed lumbar spine disorder. 

Increased Rating Claims

A remand is needed in order to afford the Veteran with new VA examinations to evaluate the current severity of his service-connected contact dermatitis, and onychomyocosis.  The record shows that the Veteran's skin disabilities were last evaluated by VA in March 2008. The Veteran has submitted recent private medical treatment record suggests that the Veteran's skin disabilities have spread to areas beyond his back and wrist.  See February 2014 private dermatology record. Although the mere passage of time, alone, is not sufficient to trigger a remand for another examination, the additional lay and medical evidence since the last VA examinations suggests his disabilities have worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).    A new VA examination is needed to evaluate the current severity of his skin disabilities. 

A remand is also needed to obtain outstanding records of VA treatment and associate them with the claims folder.  Although the Veteran has submitted sporadic copies of his VA treatment records over the years, it does not appear that VA has updated his VA treatment records contained in the claims folder since 2007.  The Board notes that the Statement of the Case dated in September 2010 reflects a finding that "Virtual VA records" were reviewed and found to be negative for records pertaining to the issues on appeal.  Presumably, the RO intended to note that CAPRI was searched and found to be negative, as the Veteran's Virtual VA file contains only a small number of VA records dated in 2007, as well as a few documents pertaining to an ankle disability dated in 2012.  Notably, however, the record lacks the Veteran's VA treatment records surrounding his five day hospitalization in April 2010 because of elevated blood pressure readings and heart failure.  For this reason, the Board finds that another attempt to obtain any records relevant to the issues on appeal should be requested for the entire period since 2007.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided. 

2. The claims folder should be updated with any relevant VA treatment records from 2007 to the present. 

3. Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of the claimed lumbar spine disorder found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his lumbar spine and any tests deemed necessary.

Based on a review of the record and the clinical findings from examination, the examiner should provide opinions on the following. 

a).  Identify the nature of the Veteran's lumbar spine disorder.  (Please specify the diagnosis (or diagnoses).) 

b.  For any diagnosed lumbar spine disorder, provide an opinion on whether it is at least as likely as not (50 percent or greater probability): (i) that such condition had its onset during the Veteran's period of active duty; or, (ii) that such disorder is related to or was otherwise caused by any injury that occurred during service?  

In doing so, the examiner should consider the inservice treatment and various assessments for back problems, as well as his post-service history of back problems from motor vehicle accidents in 2004, 2005, and 2007.  The examiner should also provide a statement reconciling any contrary medical evidence of record, including the 2010 private medical statements of record that suggest that the Veteran's lumbar spine disorder is related to his 1984 in service motor vehicle accident.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth. If the examiner is unable to provide any opinion requested, then he or she must state so and why.

4. The Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his service-connected contact dermatitis and onychomyocosis.  The claims file must be made available to and reviewed by the VA examiner.  All tests deemed appropriate by the examiner should be performed.   The examiner should note in the examination report that the claims file and the remand have been reviewed. The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.
 
5. After completion of the above, review the record and determine if any additional development is deemed necessary, to include a new VA heart examination to evaluate the severity of his hypertension and hypertensive heart disease.

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


